Citation Nr: 0216371	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  95-11 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran's claim of entitlement to 
service connection for PTSD.  A hearing was held before a 
member of the Board at the RO (i.e. a Travel Board hearing) 
in February 1997.  In April 1997 and August 1998, the Board 
remanded this matter to the RO for further development.


REMAND

In an October 2002 letter from the Board, the veteran was 
notified that the Board member who had presided over the 
February 1997 Travel Board hearing was no longer employed at 
the Board.  The letter notified the veteran of his right to 
another hearing, and in a response received that month, the 
veteran indicated that he wanted another Travel Board 
hearing.  As such, a hearing should be scheduled.  

In view of this, the case is REMANDED for the following 
action:


The RO schedule the veteran for a Travel 
Board hearing and properly notify him and 
his representative of this hearing.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2002). 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




